UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4891
FREDERICK BELCHER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               Henry M. Herlong, Jr., District Judge.
                             (CR-01-956)

                      Submitted: April 17, 2003

                      Decided: April 23, 2003

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Regan Alexandra Pendleton, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BELCHER
                               OPINION

PER CURIAM:

   Frederick Belcher pleaded guilty to cocaine base possession with
intent to distribute, in violation of 21 U.S.C. § 841 (2000). Belcher
was sentenced to 235 months incarceration and 5 years of supervised
release. Belcher’s attorney has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), asserting three claims.

   First, Belcher asserts the district court erred in conducting his plea
colloquy. Because Belcher did not seek to withdraw his guilty plea in
the district court, we review this claim for plain error. United States
v. General, 278 F.3d 389, 393 (4th Cir. 2002). This claim is meritless.
The district court did not err in conducting Belcher’s plea colloquy.
Fed. R. Civ. P. 11.

   Second, Belcher asserts the district court erred in calculating his
sentence. A sentencing court’s factual determinations are reviewed
for clear error, while its legal interpretation of the sentencing guide-
lines is reviewed de novo. United States v. Bartley, 230 F.3d 667, 669
(4th Cir. 2000). This claim is meritless. There was no error in Bel-
cher’s sentence. 21 U.S.C. § 841(b)(1)(B) (2000).

   Third, Belcher asserts his trial counsel was ineffective. This claim
is meritless. The record does not reveal Belcher’s counsel was inef-
fective, and consequently, Belcher’s claim must be raised in a habeas
motion. United States v. Richardson, 195 F.3d 192, 198 (4th Cir.
1999); United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

   Accordingly, we affirm Belcher’s conviction and sentence. In
accordance with Anders, we have reviewed the entire record in this
case and find no other meritorious issues for appeal. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests such a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
                     UNITED STATES v. BELCHER                     3
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

                                                        AFFIRMED